Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Election/Restrictions
Claims 14-15 and 21-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2019.
Claim 26 is withdrawn because it is directed to Species 3 (Fig. 23).

Specification
The disclosure is objected to because [0006] and [0013] describes the relationship between “r1” and “r2” and should be between “R2” and “R3” as shown in Fig. 15.

Claim Rejection – Incomplete
Claim 11 is rejected as being incomplete as it depend from a canceled base claim, claim 6. See MPEP 608.01(n)(V).

Claim Objections
Claim 16 is objected to because of the recitation “said inner face” should be “an inner face” since an inner face was not previously recited.

Claim Rejections - 35 USC § 112
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 17 and 18 recites the broad recitation “between 45˚ and 60˚” respectively, and the claims also 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Granger et al. (US 2012/0068458 hereinafter “Granger”).
Claim 1, Granger discloses a threaded joint for coupling together first and second members (Fig. 1A, members at 1 and 2), each of said members having a central axis between respective ends thereof (Fig. 1A), said joint comprising: 
a pin thread segment (Fig. 1A, threads of 1) at one end of said first member (Fig. 1A); and 
a tubular box thread segment (Fig. 1A, threads of 2) at one end of said second member (Fig. 1A), said box thread segment and said pin thread segment each comprising 
a helical thread (Figs. 2 and 3E, threads shown in Fig. 2 and the embodiment shown in 3E is relied upon) defined by a pressure flank (Figs. 2 and 3E); and 
a clearance flank (Figs. 2 and 3E) spaced apart from each other with alternating roots and crests (Fig. 3E, crest 35 and root 36) extending between said pressure flanks and clearance flanks (Figs. 2 and 3E), wherein said pressure flank comprises 
an S-curve (Fig. 3E, S-curve as shown) extending between said root and said crest (Fig. 3E, the S-curve extends between 35 and 36), 
wherein a surface of said S-curve is continuously curved between said root and said crest (Fig. 3E, in [0061] discloses the embodiment in Fig. 3E is continuously curved), said S-curve defined by 
a first curvature (Fig. 3E, curve defined at E or E’) adjacent to said root and 
 defined by the curves E or E” and the inflection), wherein both the first curvature and the second curvature comprises:
	a compound curvature comprising
a segment of a first circle having a first radius (Fig. 3E, E or E’ has a first radius and the second curvature at 31 or 41 has a first radius) and 
a segment of a second circle having a second radius (Fig. 3E, in [0061] discloses the continuous curve is connected by a radius of curvature that connects the root and crest which is defined as a second radius. For example, see Fig. 4 which shows a first radius “R” and a second radius “r”) but does not expressly disclose the ratio of second radius to the first radius is at least about 3:1.
While Granger do not expressly disclose the ratio of the second radius to the first radius is at least about 3:1; the ratio may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 

Claims 7 and 8, Granger discloses the joint of claim 1, but does not expressly disclose a first radius is within the range of 0.007 inches to 0.015 inches or the first radius is 0.005 inches to 0.012 inches and the second radius is 0.024 inches to 0.060 inches.
While Granger do not expressly disclose the first radius is within the range of 0.007 inches to 0.015 inches or the first radius is 0.005 inches to 0.012 inches and the second radius is 0.024 inches to 0.060 inches; the radius may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Granger to have the first radius is within the range of 0.007 inches to 0.015 inches or the first radius is 0.005 inches to 0.012 inches and the second radius is 0.024 inches to 0.060 inches, as the radius may be optimized to the desired operational parameters through the use of routine experimentation to prevent leaks, disconnection, or damage to the threaded connection. A person of ordinary skill in the art undertaking 
Claim 9, Granger discloses the joint of claim 1, wherein said S curve extends from adjacent to the root to adjacent to the crest (Fig. 3E).
Claim 10, Granger discloses the joint of claim 1, wherein the crest and root surfaces of said box and pin thread segments each define a frustoconical surface (Figs. 1A and 3E, the crest and root surfaces define a frustoconical surface such that the surfaces taper relative to the longitudinal axis as shown in Fig. 1A).
Claim 12, Granger discloses the joint of claim 1, wherein said pin thread segment and said box thread segment each comprise: 
a first and second unthreaded segment at opposing ends of said helical thread (Fig. 1A, unthreaded opposing ends at 2 and 6), each of said first unthreaded segments being at a distal end of said first and second members (Fig. 1A); and 
having an end face (Figs. 1B and 1C shows an example of Fig. 1A of a pin and box that have end faces at 7 and 8) defining the distal end surface of said first and second members, each of said second unthreaded segments having a radially inwardly stepped shoulder (Figs. 1A-1C unthreaded ends of the pin and box each have an inwardly stepped shoulder).
Claim 16, Granger discloses the joint of claim 12 comprising a curved radius between the second unthreaded segment and the inner face (Fig. 1C, the second unthreaded segment is located at the inwardly stepped shoulder between “ep” and “ODp” and there is a curved radius at the outermost diameter of “ep” which is between 
Claim 20, Granger discloses the joint of claim 1, wherein said box thread segment and pin thread segment each comprise: 
a distal end adjacent to an exposed end (Fig. 1A, pin and box each have an exposed end) thereof; and 
an opposed proximal end (Fig. 1A, pin and box each have a proximal end opposite of the distal end), said box thread segment comprising: 
a recessed shoulder (Fig. 1A, recessed shoulder near 6 and 7) at the proximal end thereof and an innermost crest surface (Fig. 1A, indicated shoulder transitions from the innermost crest surface of the threads and therefore adjacent to the innermost crest surface) adjacent to said shoulder wherein said innermost crest surface comprises a frustoconical surface (Fig. 1A, the crest surfaces of the threads are tapered as shown at 20 and therefore frustoconical) tapering inwardly towards the distal end (Fig. 1A), and 
wherein said pin thread segment comprises: 
a recessed shoulder (Fig. 1C, shoulder defined by “ep” and “ODp”) at the proximal end thereof and 
an innermost crest surface (Fig. 1C, the innermost crest surface is adjacent to the indicated shoulder) adjacent to said shoulder 
wherein said innermost crest surface comprises: 
.

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Granger (US 2012/0068458) in view of Drenth (US 2014/0102808).
Claim 13, Granger discloses the joint of claim 12, but does not expressly disclose the shoulder from each of said second unthreaded segments are each angled relative to the perpendicular of said central axis at 5 to 15 degrees.
Drenth teaches the shoulder from each of the second unthreaded segments (in [0056]) are each angled relative to the perpendicular of said central axis at 5 to 15 degrees (in [0056]).
It would have been obvious to one having ordinary skill in the art to have modified Granger to include a shoulder from each of the second unthreaded segments are each angled relative to the perpendicular of said central axis at 5 to 15 degrees in order to have the advantage of an interference fit at a non-threaded component for increased strength and resistance to jamming as taught by Drenth in [0030].
Claim 17, Granger discloses the joint of claim 1, but does not expressly disclose the clearance flanks are sloped relative to the central axis between 45˚ and 60˚.
Drenth teaches clearance flank angles of at least 45˚ (In [0059])
It would have been obvious to one having ordinary skill in the art to have modified the clearance flank angle of Granger to include 45˚ in order to have the 
Claim 18, Granger discloses the joint of claim 1, but does not expressly disclose said inflection point i has a tangent with a slope relative to the central axis that is between 45˚ and 60˚.
Drenth teaches an inflection point (Fig. 3, [pressure flanks of 110 and 112 that have an inflection at the center of the slope of the pressure flanks]) has a tangent (Fig. 3, [the inflection point of the pressure flank angles 110 and 112 is at the center of the tangent of the pressure flank angles]) with a slope relative to said central axis that is between 45˚ and 60˚ (in [0059] [threads 110 and 112 can have negative pressure flank angles of about 5 to 30 degrees relative to the central axis, therefore, the slope of the tangent of the pressure flank angles can be 60 degrees relative to the central axis]).
It would have been obvious to one having ordinary skill in the art to have modified Granger to include an inflection point has a tangent with a slope relative to said central axis that is between 45˚ and 60˚ in order to have the advantage of maintaining a joint during overload conditions and facilitate joint make up as taught by Drenth in [0059].
Claim 19, Granger discloses the joint of claim 1, but does not expressly disclose the helical thread comprises an unpaired helix comprising single-start thread or a paired helix comprising a double-start thread or a triple-start thread.
Drenth teaches a helical thread (Fig. 3) comprises a paired helix comprising a double-start thread (in [0065]).


Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered with respect to claims 1 and 7-26 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679